Case 2:20-cv-06362-BRM-CLW Document 1 Filed 05/27/20 Page 1 of 5 PageID: 1




5/19/2020


TO NJ DISTRICT COURT                                            JURY DEMAND

PLAINTIFF:
LENDBERGH HOBSON, SHANEL HOBSON
27 Springvalley Blvd. Baskin~ Rid_ge
NJ 07920         '"1--15 1   +
                       °l J I t I J
            vs
DEFENDANT:
DOUBLETREE SUITES BY HILTON, PHILADELPHIA WEST
640 FOUNTAIN RD, PLYMOUTH MEETING, PA, 19462
(olo ft,3L-f-~~300


COMPLAINT:
Lendbergh and Shanel Hobson stayed at the Doubletree Suites on May 23, 2018 expecting
descent, clean and safe service which was not provided.

The Defendant was Negligent of not providing clean and safe service.
See Attached.
Accept Demand $25,000



I VERIFY THI     DOCUMENT AND ATTACHED
      Case 2:20-cv-06362-BRM-CLW Document 1 Filed 05/27/20 Page 2 of 5 PageID: 2

                                                                        Form A

Plaintiff or Filing Attorney Information:
Name       Lendbea.g
                   b                   Hvbsoo; Shc:ind H:obsoiv
NJ Attorney ID Number
                                       ------------
Address         :).   +
                      S.pll,..;9 vcd/e'-1 Bivcl
                 BaSk-,~ 12td0·e N s1 o·~.J-o
Telephone Number                   ~1-5 ·:,.. 'j 3- :'.}-- J-::J-J I

                                                                                                Superior Court of New Jersey
                                                                                           _ _ _ Division                [3 County
                                                                                                                  Part
 Le1,,Jbe9b i-lvbs-ow Shand Uobso;J1
                                                                                  ,        Docket No: - - - - - - - -
                                                                    Plaintiff,                               (to be filled in by the court)
                                           V.
£:)oubl,e te.eg_, SiAirf.S bi.t i-1,1J-01'\ 1{?hikuJeipb;,,                                                      Civil Action

~\le st 1 640 ka,ui+ma td, Plt4mou+h f)lee;h~.PA: lfi%J,                                                        Complaint
                                                             Defen        t(s).


Plaintiff,     Lendbc~flb ,+oh-5VN r Shth1Jei µobso,J                                         , residing at
                (your name)'
-=Z-=1__.__-'-$J).,._.C,=U"--'-Vl=+-•J..._,,\Jt1..,.,.l=te'1~3_1;:;....;vd;.:.__ _ _ _ _ _ _ _,   City of   ~~rm '1dst-
(your addrds)                                                                                               (your city ol town) ·
County of           Sor,ef...>€-~
                   (your county)
                                             CaLln+wl
State Of New Jersey, complaining of defendant, states as follows:

1.   On _..;.(V\.-=..G\u:."\1--'2.,=e,'------' 20       IB , bouhle}ue, s.frtej h~                          Hi ltun ,-eb,lc;c;\dfh      , Defendant
                                                                   (name of person being sued)
(Summarize what happened that resulted in your claim against the defendant. Use additional pages if necessary.)
I N1€c~ed i~+v                    bQtJblf..tm St.il"les                e~~e-+W>() de«en± 1 Lkao ~11d stt6€,-


                                       ()h;l11Jt..ffh·,,, w.a-'\- b'/0 'l'.=ov.n+e.1i-} W
The defendant in this action resides at 1)1~ ~,.,,.\.h tnu-hn'i f>A IC\q l>,)..

In the County of          ____7 ________, State ofNew Jersey.
                                            .__
                                                          (defendant's address)

                             (name of county where defendant lives)

2. Plaintiff is entitled to relief from defendant under the above facts.




Revised 11/17/2014, CN 10553                                                                                                                  page 6 of?
  Revised 11/01/2013, CN 11210
     Case 2:20-cv-06362-BRM-CLW Document 1 Filed 05/27/20 Page 3 of 5 PageID: 3

                                                                  Form A

3. The harm that occurred as a result of defendant's acts include: (list each item of damage and injwy)

     1.    fsk10 fsHe,s        Cau~ed Bod, 11 hatfn i t4: {{et,,c.. ~-+iot? 1 /hvciefrt 1 /lli~hf tnafles1
            I\JauseP) ; (ass of slee,,.p




     3.




Wherefore, plaintiff requests judgment against defendant for damages, together with attorney's fees, if
applicable, costs of suit, and any other relief as the court m deem proper.


Dated: _()')--=-IWJ-,......,....1~-4)~""'"'0.._'-_0_ _ _ Signature:


                                     CERTIFICATION OF NO OTHER ACTIONS

I certify that the dispute about which I am suing is not the subject of any other action pending in any
other court or a pending arbitration proceeding to the best of my knowledge and belie£ Also, to the best
of my knowledge and belief no other action or arbitration proceeding is contemplated. Further, other
than the parties set forth in this complaint, I know of no other parties that should be made a part of this
lawsuit. In addition, I recognize my continuing obligation to file and serve on all parties and the court
an amended certification ifthere is a change in the facts st din th_js original certification. E"1JCL()~(ofL.
                                                                           .      I             tn11 ~,J.3
Datect        (YI iMiJ I"' I 7...V --io             Signature:                  '/?,

OPTIONAL: If you would like to have a judge decide your case, do not include the following paragraph in
your complaint. If you would prefer to have a jury to decide your case, please sign your name after the
following paragraph.

JURYDEMAND
The plaintiff demands trial by a jury on all of the triable issues of this complaint, pursuant to New Jersey Court
                                                                      /
Rules 1:8-2(b) and 4:35-l(a).                                       ?




Dated:     ·~1 ,1~ ('1 I       '2-0 '2.0            Signature:


Revised 11/17/2014, CN 10553                                                                                page 7 of7
  Revised 11/01/2013, CN 11210
Case 2:20-cv-06362-BRM-CLW Document 1 Filed 05/27/20 Page 4 of 5 PageID: 4




5/19/2020


TO NJ DISTRICT COURT                                            JURY DEMAND

PLAINTIFF:
LENDBERGH HOBSON, SHANEL HOBSON
27 Springvalley Blvd. Baskin_g Ridge
NJ 07920      ·7-51, °)J. f /?- / J
            vs
DEFENDANT:
DOUBLETREE SUITES BY HILTON, PHILADELPHIA WEST
640 FOUNTAIN RD, PLYMOUTH MEETING, PA, 19462
(oto (l,3'-f-~'6300


COMPLAINT:
Lendbergh and Shanel Hobson stayed at the Doubletree Suites on May 23, 2018 expecting
descent, clean and safe service which was not provided.

The Defendant was Negligent of not providing clean and safe service.
See Attached.
Accept Demand $25,000



I VERIFY THI     DOCUMENT AND ATTACHED
Case 2:20-cv-06362-BRM-CLW Document 1 Filed 05/27/20 Page 5 of 5 PageID: 5




5/19/2020


TO NJ DISTRICT COURT                                            JURY DEMAND

PLAINTIFF:
LENDBERGH HOBSON, SHANEL HOBSON
27 Springvalley Blvd. Baskin_g Rid.9e
NJ 07920      ·--:;-51 °lJ. +   I?- I J
            vs
DEFENDANT:
DOUBLETREE SUITES BY HILTON, PHILADELPHIA WEST
640 FOUNTAIN RD, PLYMOUTH MEETING, PA, 19462
(o/o fl3'-t-~~300

COMPLAINT:
Lendbergh and Shanel Hobson stayed at the Doubletree Suites on May 23, 2018 expecting
descent, clean and safe service which was not provided.

The Defendant was Negligent of not providing clean and safe service.
See Attached.
Accept Demand $25,000



I VERIFY THI     DOCUMENT AND ATTACHED
